Order filed November 5, 2013.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-13-00910-CV
                                     ____________

                  In the Interest of O.S., H.J.B-S., C.D.B-S, Children


                       On Appeal from the 306th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 06-CP-0026


                                       ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The notice of appeal was
filed October 11, 2013. The reporter’s record was due within 10 days after the
notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has
not been filed.

      On October 22, 2013, the official court reporter, Ron Vella, notified this
court that appellant is not appealing as indigent, but he has filed to request the
record or make payment arrangements for its preparation. On October 22, 2013,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 10 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a).

      Because the reporter’s record has not been filed timely in this accelerated
appeal and appellant did not respond to this court’s notice to provide proof of
payment for the record, we issue the following order:

      We order appellant to file a brief in this appeal on or before November 25,
2013. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM




                                         2